Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/05/2020 and 04/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the acronym PTC is undefined in the abstract. The examiner recommends including the longform “pre-collision throttle control” prior to reciting “PTC” to improve clarity.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-3 are objected to because of the following informalities:    
Claim 2 recites; “sets a smaller value…”, which lacks an object performing the action. Additionally, the condition “when the current value…” occurring after the action could be confusing. The examiner recommends rephrasing claim 2 to shift the condition before the action for clarity, for example; state “and, when the current value of the upper limit of acceleration becomes larger than the previous value of the upper limit of acceleration, the brake controller sets a smaller value…”. 
Similarly, claim 3 recites the condition “when the current value…” after the action, which could be confusing. The examiner recommends rephrasing claim 3 to shift the condition before the action for clarity, for example; “claim 2, wherein when the current value of the upper limit of acceleration becomes smaller than the previous value of the upper limit of acceleration, the brake controller sets…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite “the previous value of the upper limit of acceleration”, which lacks antecedent basis. Additionally, claims 2-3 recite “the current value of the upper limit of acceleration”, which also lacks antecedent basis.
Based on this lack of antecedent basis, claims depending on claims 2-3 are also indefinite. Thus, claims 4-5 are also considered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata (JP2016215732, see IDS dated 08/05/2020).
Regarding claim 1, Hirata discloses;
A vehicle control device comprising: 
an obstacle sensor configured to detect an obstacle ahead of an own vehicle (disclosed as a laser radar, element 42, and a camera, element 43); 
a vehicle speed sensor configured to detect a vehicle speed of the own vehicle (disclosed as a wheel speed sensor, element 41); 
an accelerator operation sensor configured to detect an accelerator operation (disclosed as detecting acceleration operations, paragraph 0023); and 
a brake controller (disclosed as a brake control unit, element 25) configured to operate a brake control when the obstacle ahead is detected by the obstacle sensor (disclosed as collision avoidance, paragraph 0018), the brake control including at least one of reduction in an engine power (disclosed as restricting engine output, paragraph 0032) and autonomous braking (disclosed as automatic brake control, paragraph 0018), wherein when detection of the obstacle ahead is lost while the brake control is operating and the brake control is to be cancelled (disclosed as when the obstacle passes, paragraph 0024), 
the brake controller operates a power limiting control if the accelerator operation is detected, the power limiting control limiting the engine power to cause acceleration to be lower than a requested acceleration corresponding to an operating amount of the accelerator operation (disclosed as an accelerator opening restriction control that limits acceleration amount, paragraph 0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (JP2016215732, see IDS dated 08/05/2020) as applied to claim 1 above, and further in view of Fukuda (US20100121549A1, see IDS dated 08/05/2020).
Regarding claim 2, Hirata teaches;
The vehicle control device according to claim 1 (see claim 1 rejection), wherein the brake controller sets a value of an upper limit of acceleration in the power limiting control to be smaller as a distance between the obstacle ahead and the own vehicle is shorter (taught as increasing the limitation amount of the accelerator opening as distance to the obstacle decreases, paragraph 0019). However, Hirata does not explicitly teach;
sets a smaller value among the current value of the upper limit of acceleration and a sum of the previous value of the upper limit of acceleration and a predetermined jerk limiting value [interpreted to be a fixed value/constant, based on paragraph 0025] as a final upper limit of acceleration, and operates the power limiting control, 
when the current value of the upper limit of acceleration becomes larger than the previous value of the upper limit of acceleration.  
Fukuda teaches; sets a smaller value among the current value of the upper limit of acceleration (taught as a driver demanded acceleration, paragraph 0046) and a sum of the previous value of the upper limit of acceleration and a predetermined jerk limiting value [interpreted to be a fixed value/constant, based on paragraph 0025] (taught as a jerk-limited demanded acceleration, paragraph 0046-0047) as a final upper limit of acceleration, and operates the power limiting control (taught as targeting demanded acceleration, but limiting to a jerk limit value, which implies choosing a lesser of the current driver demanded acceleration and the jerk-limited demanded acceleration as a final limit to the acceleration, paragraph 0047), 
when the current value of the upper limit of acceleration becomes larger than the previous value of the upper limit of acceleration (taught as detecting the provisional target acceleration, paragraph 0046, and the method is calculated at a plurality of times, paragraph 0048).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a jerk limiting value as taught by Fukuda in the system taught by Hirata in order to improve comfort. As suggested in Fukuda, excessive jerk would cause an unpleasant feeling for drivers and passengers of the vehicle (paragraph 0007), and thus would be ideally avoided.

Regarding claim 3, Hirata as modified by Fukuda teaches;
The vehicle control device according to claim 2 (see claim 2 rejection). However, Hirata does not explicitly teach; wherein the brake controller sets the current value of the upper limit of acceleration as the final upper limit of acceleration, and operates the power limiting control, when the current value of the upper limit of acceleration becomes smaller than the previous value of the upper limit of acceleration.  
While not explicitly taught in Fukuda, such a limitation would be a natural consequence from Fukuda’s description in paragraphs 0046-0047 as identified in claim 2. Specifically, in choosing the lesser of multiple limits between the demanded acceleration [current] and the jerk-limited acceleration [previous], the lesser would always be the demanded [current], as the condition where it is smaller than the previous limit indicates. For example, if C=current limit, P=previous limit, and J=jerk limiting value, a situation where C<P would also indicate that C<P+J.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a jerk limiting value as taught by Fukuda in the system taught by Hirata in order to improve comfort. As suggested in Fukuda, excessive jerk would cause an unpleasant feeling for drivers and passengers of the vehicle (paragraph 0007), and thus would be ideally avoided.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (JP2016215732, see IDS dated 08/05/2020) as modified by Fukuda (US20100121549A1, see IDS dated 08/05/2020), and further in view of Asakuma (JP2011122607A, see IDS dated 08/05/2020).
Regarding claim 4, Hirata as modified by Fukuda teaches;
The vehicle control device according to claim 3 (see claim 3 rejection). However, Hirata does not explicitly teach; wherein the brake controller further sets the value of the upper limit of acceleration to be smaller as the operating amount of the accelerator operation increases.  
Asakuma teaches; wherein the brake controller further sets the value of the upper limit of acceleration to be smaller as the operating amount of the accelerator operation increases (taught as when an accelerator pedal is pressed harder/past a predetermined value, determine a mistaken press and further limit the torque, paragraph 0049).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a ramping limit of acceleration corresponding to pedal depression as taught by Asakuma in the system aught by Hirata in order to prevent unintended acceleration (as suggested in paragraph 0049 of Asakuma). 

Regarding claim 5, Hirata as modified by Fukuda and Asakuma teaches;
The vehicle control device according to claim 4 (see claim 4 rejection). Hirata further teaches; wherein the brake control is a sudden acceleration suppression control which is operated when the obstacle ahead is detected (taught as activating collision avoidance and limits acceleration by opening limit control when an obstacle within a defined distance is detected, paragraph 0018), a vehicle speed equal to or lower than a predetermined vehicle speed is detected (taught as detecting vehicle speed reaching a predetermined speed, paragraph 0025), and the accelerator operation equal to or larger than a predetermined operating amount is detected (taught as detecting accelerator pedal depression level, paragraph 0018), and when detection of the obstacle ahead is lost while the sudden acceleration suppression control is operating and the sudden acceleration suppression control is to be cancelled, the brake controller operates the power limiting control if the accelerator operation is detected (taught as continuing the limit even after the automatic brake conditions are no longer met [such as a distance to an obstacle exceeding a distance] and gradually reduces the limit to smoothly shift to normal operation, paragraph 0026).  

Regarding claim 6, Hirata as modified by Fukuda teaches;
The vehicle control device according to claim 2 (see claim 2 rejection). However, Hirata does not explicitly teach; wherein the brake controller further sets the value of the upper limit of acceleration to be smaller as the operating amount of the accelerator operation increases.   
Asakuma teaches; wherein the brake controller further sets the value of the upper limit of acceleration to be smaller as the operating amount of the accelerator operation increases (taught as when an accelerator pedal is pressed harder/past a predetermined value, determine a mistaken press and further limit the torque, paragraph 0049).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a ramping limit of acceleration corresponding to pedal depression as taught by Asakuma in the system aught by Hirata in order to prevent unintended acceleration (as suggested in paragraph 0049 of Asakuma).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662